             Case 3:18-cv-01851 Document 1 Filed 11/10/18 Page 1 of 2



                          UNITED STATES DISTRICT COURT

                             DISTRICT OF CONNECTICUT

 United States of America,                        :
                                                  :
             Plaintiff,                           :         Docket No.
                                                  :
 vs.                                              :
                                                  :
 Sarah Pereira,                                   :
                                                  :
             Defendant.                           :


                                      COMPLAINT

       The United States of America, a body politic and sovereign, acting herein by the United

States Attorney for the District of Connecticut, complains and says:

       1. That this action is brought by the United States of America, with jurisdiction provided

by 28 U.S.C. Section 1345.

       2. That the Defendant, Sarah Pereira is a resident of the District of Connecticut.

       3. That the Defendant is indebted to the Plaintiff in the principal amount of $52,885.18,

plus interest on this principal computed at the rate of 10.625% per annum in the amount of

$17,504.96 as of October 1, 2018, until the date of judgment. See Exhibit "A" attached hereto

and incorporated herein.

       Demand has been made upon the Defendant by the Plaintiff for the sum due, but the amount

due remains unpaid.

       Wherefore, the Plaintiff demands judgment against the Defendant for the total of

$70,390.14, plus costs, plus interest at 10.625 % per annum on the principal of $52,885.18 that has

accrued from October 1, 2018 to the date of judgment.
              Case 3:18-cv-01851 Document 1 Filed 11/10/18 Page 2 of 2




                                               ~2~
       Plaintiff further demands, pursuant to 28 U.S.C. Section 1961, that interest on any

judgment be at the legal rate until the judgment is paid in full.

       Dated at New Haven, Connecticut on November 7, 2018.

                                       UNITED STATES OF AMERICA

                                       JOHN H. DURHAM
                                       UNITED STATES ATTORNEY




                                       CHRISTINE SCIARRINO
                                       ASSISTANT UNITED STATES ATTORNEY
                                       UNITED STATES ATTORNEY'S OFFICE
                                       157 CHURCH STREET, 25th FLOOR
                                       NEW HAVEN, CT 06510
                                       (203) 821-3700 / FAX: (203) 773-5373
                                       FEDERAL NO. CT03393
                                       EMAIL: CHRISTINE.SCIARRINO@USDOJ.GOV
Case 3:18-cv-01851 Document 1-1 Filed 11/10/18 Page 1 of 3
Case 3:18-cv-01851 Document 1-1 Filed 11/10/18 Page 2 of 3
Case 3:18-cv-01851 Document 1-1 Filed 11/10/18 Page 3 of 3
